Exhibit 10.17

 

MULTI-PARTY SECURITY AGREEMENT

 

This is an agreement between Commerce Bank & Trust Company, a Massachusetts
trust company with offices in Worcester, Massachusetts (“Secured Party”), and
the following organizations (collectively “Debtors”):

 

Boston Restaurant Associates, Inc., a Delaware corporation (“BRAI”);

Ocean, Inc., a Massachusetts corporation (“Ocean”);

Fantail Restaurant, Inc., a Massachusetts corporation (“Fantail”);

Pizzeria Regina of Florida, Inc., a Florida corporation (“Florida”);

Pizzeria Regina of Holyoke, Inc., a Massachusetts corporation (“PR Holyoke”);

Pizzeria Regina of Kingston, Inc., a Massachusetts corporation (“PR Kingston”);

Pizzeria Regina of New Jersey, Inc., a New Jersey corporation

(“PR New Jersey”);

Pizzeria Regina Providence, Inc., a Rhode Island corporation

(“PR Providence”);

Boston Restaurant Associates International, Inc., a Delaware corporation

(“International);

Polcari Enterprises, Inc., a Massachusetts corporation (“Polcari I”);

Polcari’s, Inc., a Delaware corporation (“Polcari II”);

Polcari’s of Salem New Hampshire, Inc., a New Hampshire corporation

(“Polcari III”); and

Polcari’s of Woburn, Inc., a Massachusetts corporation (“Polcari IV”).

 

On the date of this agreement Secured Party has entered into a certain Loan
Agreement (“Loan Agreement”) with BRAI and with the Trustee of BRA Nominee Trust
(“Trustee”).  Also on this date, Secured Party and Debtors, together with the
Trustee and Polcari’s of Cambridge, Inc., have entered into a certain
Multi-Party Guaranty Agreement (“Guaranty Agreement”), which provides
essentially that Debtors guaranty all obligations owed to Secured Party by BRAI
and/or the Trustee.

 

1.             Grant.

 

For the purposes stated in Section 2 below, each of the Debtors (a) grants to
Secured Party a security interest in the property defined in Section 3 below as
“Collateral” and (b) to the extent applicable, pledges and collaterally assigns
the Collateral to Secured Party.

 

2.             Purpose.

 

The foregoing grant, pledge, and assignment shall secure the full and timely
payment, performance, and observance of all Debtors’ monetary and non-monetary
obligations to Secured Party now existing and hereafter arising, direct or
indirect, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether joint, several, or joint and several (collectively
“Obligations”), including without implied

 

--------------------------------------------------------------------------------


 

limitation the Debtors’ obligations arising from or relating to the Loan
Agreement and/or the Guaranty Agreement.

 

3.             Collateral.

 

“Collateral” means all of the Debtors’ rights and interests now owned or
hereafter acquired in the property described on Exhibit A1, attached, together
with all cash and non-cash proceeds and products of such property.  Each
category of collateral listed on Exhibit A1 shall have the meaning attributed to
it in the Massachusetts Uniform Commercial Code, as amended from time to time,
the definitional sections of which are incorporated here by reference as if set
forth fully in this agreement.  Without limiting the generality of the foregoing
provisions, “Collateral” also means and includes all rights and interests of
Debtors in (a) the trademarks listed on Exhibit A2, attached, (b) any liquor
license listed on Exhibit A3, attached, and (c) any cash and non-cash proceeds
thereof.  Notwithstanding the foregoing, “Collateral” does not include (i) any
liquor license already pledged to a landlord of the Debtors, (ii) any liquor
license a pledge of which the issuing municipality declines to approve, and
(iii) any leasehold interest the collateral assignment of which is prohibited by
the lease.

 

4.             Covenants, Warranties, and Agreements.  In the remainder of this
agreement the term “Debtor” refers individually to each of the Debtors.

 

A.            Ownership and location of Collateral.  Each Debtor warrants to
Secured Party and covenants with Secured Party that (1) it owns the Collateral
free and clear of all claims, liens, and security interests, other than those
listed on Exhibit B, attached (“Permitted Encumbrances”), (2) it has the power
and authority to make and perform this agreement, (3) the only locations of its
Collateral are and will be at the places listed on Exhibit C, attached, and
(4) it has and will have no Collateral except at the foregoing locations or in
transit thereto.  The term “Permitted Encumbrances” shall include not only the
currently existing liens listed on Exhibit B but also any liens arising from any
equipment financing that is expressly permitted in the Loan Agreement.

 

B.            General.  Each Debtor covenants and agrees with Secured Party as
follows:

 

(1)           it will timely pay Secured Party all amounts required by the
Obligations, whether on demand, at maturity, by acceleration, or otherwise, and
will otherwise perform and observe strictly in accordance with their terms all
of the Obligations;

 

(2)           it will defend the Collateral against the claims and demands of
all persons and will indemnify and hold harmless Secured Party against all such
claims and demands unless the same arise from Secured Party’s gross negligence
or willful misconduct.

 

2

--------------------------------------------------------------------------------


 

(3)           it will not permit any of the Collateral, or any business records
relating to the Collateral, to be removed from a permitted location without the
prior written consent of Secured Party, except (i) in the ordinary course of
business or (ii) upon a sale of assets expressly approved by Secured Party in
writing in advance;

 

(4)           it will immediately advise Secured Party in writing of any change
in its place of business, or the opening of any new place of business;

 

(5)           it will not (a) permit any security interests (other than Secured
Party’s security interest and the Permitted Encumbrances) to attach to any of
the Collateral; (b) permit any of the Collateral to be levied upon under any
legal process or to become the subject of any lien unless such lien is dissolved
within thirty (30) days after the lien arises; (c) transfer in any manner
whatsoever any interest in the Collateral, except (i) in the ordinary course of
business, or (ii) upon a sale of assets expressly approved by Secured Party in
writing in advance; (d) permit to be done or to occur anything that may
materially impair the value of any of the Collateral or the security intended to
be afforded by this agreement; or (e) permit any tangible Collateral to become
an accession to other goods, unless such other goods are owned by Debtor; and

 

(6)           it will (a) perform and observe in full and on time all its duties
and other undertakings with respect to the obligations secured by the Permitted
Encumbrances and (b) will not materially modify the obligations secured by the
Permitted Encumbrances.

 

C.            Promissory notes and tangible chattel paper.  If at any time any
Debtor holds or acquires any promissory notes or tangible chattel paper, then
within five (5) business days such Debtor shall endorse, assign, and deliver
such items to Secured Party, together with such instruments of transfer or
assignment, duly executed in blank, as Secured Party from time to time may
specify.

 

D.            Deposit accounts.  For each deposit account that any Debtor at any
time opens or maintains, such Debtor shall, within five business days after
Secured Party’s request following an Event of Default, pursuant to an agreement
in form and substance satisfactory to Secured Party, at Secured Party’s
election, either (1) cause the depositary bank to agree to comply at any time
with instructions given by Secured Party to such depositary bank directing the
disposition of funds from time to time credited to such deposit account, without
further consent of the Debtor, or (2) arrange for Secured Party to become the
customer of the depositary bank with respect to the deposit account, such that
Debtor is permitted to withdraw funds from the deposit account only with the
consent of Secured Party.  The provisions of this section shall not apply to
(i) any deposit account for which the Debtor, the depositary bank and Secured
Party have entered into a control agreement or cash collateral agreement,
(ii) any deposit accounts as to which Secured Party is the depositary, and
(iii) any deposit account specially and exclusively used for payroll, payroll
taxes, employee expense reimbursement, and other employee wage and benefit
payments for the Debtor’s employees.

 

3

--------------------------------------------------------------------------------


 

E.             Investment property.  If any Debtor at any time holds or acquires
any certificated securities, then within five (5) business days after the
signing of this agreement or the acquisition of the certificates, whichever is
earlier, such Debtor shall endorse, assign, and deliver such certificates to
Secured Party, accompanied by such instruments of transfer or assignment, duly
executed in blank, as Secured Party from time to time may specify.  If any
securities now or hereafter acquired by any Debtor are uncertificated and are
issued to such Debtor or its nominee directly by the issuer, then such Debtor
shall immediately notify Secured Party thereof, and within five business days
after Secured Party’s request, pursuant to an agreement in form and substance
satisfactory to Secured Party, at Secured Party’s election either shall
(1) cause the issuer to agree to comply with instructions given by Secured Party
as to such securities, without further consent of the Debtor or such nominee, or
(2) arrange for Secured Party to become the registered owner of the securities. 
If any certificated securities, uncertificated securities, or other investment
property now or hereafter acquired by any Debtor are held by such Debtor or its
nominee through a securities intermediary or commodity intermediary, then such
Debtor immediately shall notify Secured Party thereof, and within five business
days after Secured Party’s request, pursuant to an agreement in form and
substance satisfactory to Secured Party, at Secured Party’s election the Debtor
either shall (a) cause such securities intermediary or commodity intermediary to
agree (i) to comply with entitlement orders or other instructions given by
Secured Party as to such securities or other investment property, or (ii) to
apply any value distributed on account of any commodity contract as directed by
Secured Party, in each case without further consent of the Debtor or such
nominee, or (b) in the case of financial assets or other investment property
held through a securities intermediary, arrange for Secured Party to become the
entitlement holder with respect to such investment property, with the Debtor
being permitted to exercise rights to withdraw or otherwise deal with such
investment property only with the consent of Secured Party.  Secured Party shall
not give any such entitlement orders, instructions, or directions to any such
issuer, securities intermediary, or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by the
Debtor, unless an Event of Default (i) has occurred and is continuing or
(ii) would result from a requested withdrawal or dealing. The provisions of this
section shall not apply to any financial assets credited to a securities account
for which Secured Party is the securities intermediary.

 

F.             Collateral in the possession of a bailee.  If at any time any
goods that constitute Collateral are in the possession of a bailee, then the
Debtor which owns such goods promptly shall notify Secured Party.  If requested
by Secured Party, such Debtor promptly shall obtain an acknowledgement from the
bailee, in form and substance satisfactory to Secured Party, that the bailee
holds such Collateral for the benefit of Secured Party and will act upon Secured
Party’s instructions without the further consent of the Debtor.  Secured Party
shall not give any such instructions unless an Event of Default has occurred and
is continuing or would occur after taking into account any action by the Debtor
with respect to the bailee.

 

4

--------------------------------------------------------------------------------


 

G.            Electronic chattel paper and transferable records.  If any Debtor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Debtor promptly shall notify Secured Party thereof and at the request of
Secured Party shall take such action as Secured Party requests to vest in
Secured Party control, under § 9-105 of the Uniform Commercial Code (“UCC”), of
such electronic chattel paper, or control, under Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or as the case may
be, §16 of the Uniform Electronic Transactions Act, as in effect in such
jurisdiction, of such transferable record. Secured Party agrees to arrange,
pursuant to procedures satisfactory to Secured Party and as long as such
procedures will not result in Secured Party’s loss of control, for the Debtor to
make alterations to the electronic chattel paper or transferable record
permitted under UCC § 9-105, or as the case may be, Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or §16 of the Uniform
Electronic Transactions Act for a party in control to make without loss of
control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by the Debtor with respect to such
electronic chattel paper or transferable record.

 

H.            Letter-of-credit rights.  If any Debtor at any time is a
beneficiary under a letter of credit, then such Debtor promptly shall notify
Secured Party.  At Secured Party’s request and option the Debtor shall, pursuant
to an agreement in form and substance satisfactory to Secured Party, either
(1) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to Secured Party of the proceeds of any drawing under the
letter of credit or (2) arrange for Secured Party to become the transferee
beneficiary of the letter of credit, provided that Secured Party agrees that the
proceeds of any drawing under the letter of credit are to be applied to the
Obligations.

 

I.              Commercial tort claims.  If any Debtor at any time holds or
acquires a commercial tort claim, then such Debtor immediately shall notify
Secured Party in a writing of the details of such claim and shall grant to
Secured Party in writing a security interest in such claim and in its proceeds,
all upon the terms of this agreement, such writing to be in form and substance
reasonably satisfactory to Secured Party.

 

J.             Goods.  With respect to Collateral consisting of goods, each
Debtor covenants and agrees with Secured Party as follows:

 

(1)           Debtor will insure the Collateral against all hazards requested in
good faith by Secured Party, such insurance being issued by insurers reasonably
satisfactory to Secured Party and being in an amount reasonably satisfactory to
Secured Party; will cause Secured Party to be named as sole loss payee on such
insurance; and will use the proceeds of such insurance, if Secured Party
releases the proceeds to Debtor pursuant to the following subsection, to repair
or replace the Collateral free of all liens and security interests other than
Secured Party’s and (to the extent applicable) the

 

5

--------------------------------------------------------------------------------


 

Permitted Encumbrances.  If Debtor fails to obtain such insurance, Secured Party
shall have the right (but not the obligation) to obtain it at Debtor’s expense,
whereupon Debtor shall reimburse Secured Party on demand;

 

(2)           Insurance proceeds attributable to the Collateral shall be
delivered to and initially held by Secured Party as cash collateral for the
Obligations.  If no Event of Default is outstanding, , then (a) if the amount of
proceeds is less than $50,000, Secured Party shall deliver such proceeds to
Debtor and Debtor shall repair or replace the damaged or destroyed Collateral,
or (b) if the amount of proceeds equals or exceeds $50,000, and if Secured Party
reasonably determines that it is feasible for the damaged or destroyed
Collateral to be repaired or replaced without material prejudice to Secured
Party, Secured Party shall disburse from time to time all or any part of such
proceeds upon such terms and conditions as Secured Party reasonably decides
advisable, for direct application by Debtor to the repair or replacement of the
Collateral.  If any Event of Default is outstanding when Secured Party receives
any insurance proceeds, or if any Event of Default occurs while Secured Party is
holding any such proceeds, then instead of delivering such proceeds to Debtor,
Secured Party may apply all or any part of such proceeds to payment of the
Obligations;

 

(3)           Debtor will keep the Collateral in good condition and repair,
reasonable wear and tear excepted, and will permit Secured Party and its agents
to inspect the Collateral from time to time upon oral notice of at least
twenty-four hours during normal business hours upon Secured Party’s request; and

 

(4)           Debtor will pay Secured Party on demand all amounts, including
reasonable attorney’s fees, paid or incurred by Secured Party (a) for any costs
which Secured Party incurs to discharge Debtor’s duties with regard to taxes,
levies, insurance, repairs, or maintenance of the Collateral, and (b) in taking
possession of, disposing of, or preserving the Collateral.

 

K.            Other Collateral.  With respect to all Collateral other than
inventory and equipment, each Debtor covenants and agrees as follows:

 

(1)           immediately after Secured Party’s request from time to time upon
and during the continuance of an Event of Default, Debtor will give notice of
Secured Party’s security interest to any persons obligated to Debtor on any such
Collateral;

 

(2)           within five (5) business days after Secured Party’s request upon
and during the continuance of an Event of Default, Debtor will deliver to
Secured Party any Collateral requested by it, in connection with which Debtor on
demand shall make or furnish all endorsements, notations, records, information,
and other forms of assistance requested by Secured Party to enable it to perfect
its security interest in such Collateral, to hold, transfer, or collect the
proceeds of such Collateral, and/or to enforce Debtor’s and Secured Party’s
rights with respect to such Collateral; and

 

6

--------------------------------------------------------------------------------


 

(3)           it will take any actions that are reasonably necessary or
advisable to preserve its rights against account debtors and any other obligors
on such Collateral.

 

L.             Other actions.  Each Debtor agrees to take any other action
requested by Secured Party to ensure the attachment, perfection, first priority,
and enforceability of Secured Party’s security interest in any and all of the
Collateral, including without implied limitation, (a) executing, delivering, and
(where appropriate) filing financing statements and amendments under the UCC, to
the extent, if any, that Debtor’s signature is required, (b) causing Secured
Party’s name to be noted as secured party on any certificate of title for titled
goods if such notation is a condition to attachment, perfection, priority, or
enforceability of Secured Party’s security interest in such Collateral,
(c) complying with any provision of any statute, regulation, or treaty of the
United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection, priority, or enforceability of Secured
Party’s security interest in such Collateral, (d) using its best efforts to
obtain governmental and other third party consents and approvals, including
without limitation any consent of any licensor, lessor, or other person
obligated on Collateral, (e) using its best efforts to obtain waivers from
mortgagees and landlords (but only for locations that are not in shopping malls)
in form and substance reasonably satisfactory to Secured Party and (f) taking
all actions required by any earlier or subsequent versions of the UCC or by
other law, as reasonably determined by Secured Party.

 

5.             Representations and warranties concerning Debtors’ names and
legal status.

 

Debtors represent and warrant to Secured Party (a) that Debtors’ exact legal
names and organizational status are correctly stated on the first page of this
agreement and (b) that any organizational identification number is correctly
stated on the signature page of this agreement.

 

6.             Covenants concerning Debtors’ legal status.

 

Debtors covenant with Secured Party that (a) without providing at least thirty
days prior written notice to Secured Party, no Debtor will change its name, its
place of business, the location of its chief executive office, its mailing
address, or its organizational identification number, (b) if any Debtor that
does not have an organizational identification number later obtains one, such
Debtor immediately shall notify Secured Party, and (c) no Debtor will change its
type of organization, jurisdiction of organization, or other legal structure.

 

7.             Miscellaneous representations and warranties.

 

Debtors represent and warrant to Secured Party that (a) none of the Collateral
constitutes, or is the proceeds of, “farm products” as defined in § 9-102(a)(34)
of the UCC, and (b) no Debtor holds any commercial tort claim.

 

7

--------------------------------------------------------------------------------


 

8.             Covenants concerning Collateral.

 

Each Debtor covenants with Secured Party that it will (a) not use the Collateral
in violation of any law or any policy of insurance, (b) pay when due all taxes,
assessments, governmental charges, and levies made upon the Collateral, incurred
in connection with the use or operation of the Collateral, or incurred in
connection with this agreement, unless (x) the same are being contested in good
faith by proper legal proceedings and (y) adequate reserves have been
established and maintained therefor, and (c) operate its business in compliance
with (i) all applicable material provisions of the federal Fair Labor Standards
Act, as amended, and (ii) all applicable material provisions of federal, state,
and local statutes and ordinances dealing with the control, shipment, storage,
or disposal of hazardous materials or substances.

 

9.             Power of Attorney.

 

For purposes of Section 4L of this agreement, each Debtor irrevocably appoints
Secured Party as its attorney-in-fact to do all acts and things which Secured
Party in good faith decides advisable to perfect and continue perfected its
rights and to protect the Collateral, all as fully and completely as each Debtor
could do if such Debtor were acting on its own behalf.  The powers conferred on
Secured Party in this section are solely to protect its interests in the
Collateral and shall not impose any duty upon it to exercise any such powers. 
Secured Party shall be accountable only for the amounts that it actually
receives as a result of the exercise of the foregoing powers.  Neither Secured
Party nor any of its officers, directors, employees, or agents shall be liable
to Debtors for any act or failure to act, except for Secured Party’s own gross
negligence or willful misconduct.

 

10.           Authorization.

 

Each Debtor irrevocably authorizes Secured Party at any time to file any initial
UCC financing statements and amendments that (a) describe the Collateral (i) as
“all assets” of such Debtor (or terms of similar import), regardless of whether
any particular asset falls within the scope of Article 9 of the UCC, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) include any
other information required by part 5 of Article 9 of the UCC, including
(i) whether such Debtor is an organization, the type of organization, and any
organization identification number issued to such Debtor and, (ii) in the case
of a financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of the
real property to which the Collateral relates.  Each Debtor agrees to furnish
all such information to Secured Party promptly upon Secured Party’s request.

 

11.           Events of Default.

 

Each of the following circumstances and occurrences shall constitute an Event of
Default under this agreement:

 

8

--------------------------------------------------------------------------------


 

(1)           Material breach, with respect to any Debtor, of any warranty,
covenant, or other provision of this agreement unless (a) such breach is cured
within an expressly applicable cure period or (b) if this agreement provides no
expressly applicable cure period, then (i) the breach is readily curable and
(ii)  the breach is fully cured within the shortest reasonable period, which
shall not exceed thirty (30) days;

 

(2)           Material misrepresentation, with respect to any Debtor, in this
agreement or in any document furnished to Secured Party by or on behalf of any
Debtor;

 

(3)           The imposition upon any Collateral of any lien or encumbrance
other than the Permitted Encumbrances and/or a security interest in favor of
Secured Party;

 

(4)           The making of any levy, seizure, sequestration, or attachment of
or upon any property of Debtors in an aggregate amount exceeding $50,000, unless
released or dissolved within ten (10) days;

 

(5)           The issuance of any injunction or other order which, in Secured
Party’s judgment, materially impairs any Debtor’s business or financial
condition, unless such injunction is dissolved or stayed within ten (10) days
after its issuance;

 

(6)           The filing by any Debtor in any forum of any petition, answer, or
similar document seeking (a) relief under any bankruptcy, insolvency, or similar
law, or (b) the appointment of a receiver, trustee, or other fiduciary to take
charge of any of any Debtor’s property;

 

(7)           The filing against any Debtor in any forum of any petition or
similar document under any bankruptcy, insolvency, or similar law, if such is
not dismissed within forty-five (45) days;

 

(8)           The filing against any Debtor in any forum of any petition or
similar document seeking the appointment of a receiver, trustee, or other
fiduciary to take charge of any of such Debtor’s property, if such is not
dismissed within forty-five (45) days;

 

(9)           Any Debtor’s written statement or acknowledgment of its inability
to pay its debts as they become due;

 

(10)         Any assignment by any Debtor for the benefit of any of its
creditors, or any composition by any Debtor with any of its creditors;

 

(11)         Except as otherwise provided in Section 21 of this agreement, the
dissolution of any Debtor as a corporation;

 

9

--------------------------------------------------------------------------------


 

(12)         The commencement of any proceeding seeking the dissolution of any
Debtor, unless such proceeding is dismissed within forty-five (45) days; or

 

(13)         Any circumstance or occurrence that constitutes an Event of Default
as defined in the Loan Agreement, the Guaranty Agreement, or in any other legal
document that secures, evidences, or states any of the Obligations.

 

12.           Power to Sell or Collect Collateral.

 

A.            After any Event of Default, Secured Party shall have, in addition
to all other rights and remedies, the rights and remedies of a secured party
under the applicable provisions of the UCC, including without implied limitation
the right to take possession of the Collateral.  For that purpose Secured Party
may enter upon any premises on which the Collateral may be situated and may
remove the Collateral therefrom.  Unless the Collateral is perishable, threatens
to decline speedily in value, or is of a type customarily sold on a recognized
market, Secured Party shall give Debtors at least ten (10) days’ prior written
notice of the time and place of any public sale of Collateral or of the time
after which any private sale or any other intended disposition is to be made.

 

B.            At any time in its discretion after any Event of Default, Secured
Party may for the purpose of obtaining security for payment of the Obligations
(1) transfer any securities or other property constituting Collateral into its
own name or that of its nominee, (2) receive the income thereon, (3) hold the
same as security, or (4) apply it against principal, interest, or other sums due
on the Obligations, and Secured Party may demand, collect, receipt for, settle,
compromise, adjust, sue for, foreclose, or realize upon any Collateral as it may
determine, whether or not the same are then due.  After any Event of Default,
Secured Party (1) may receive, open, and dispose of mail addressed to Debtors,
(2) may endorse notes, checks, drafts, money orders, documents of title, or
other evidence of payment, shipment, or storage or any other form of Collateral,
on behalf of and in the name of Debtors, and (3) may sign and deliver to any
post office a letter substantially in the form attached as Exhibit D.

 

13.           Standards for exercising remedies.

 

To the extent that applicable law imposes duties on Secured Party to exercise
remedies in a commercially reasonable manner, Debtors acknowledge and agree that
it is not commercially unreasonable for Secured Party (a) to decline to incur
expenses that are reasonably necessary (i) to prepare the Collateral for
disposition or (ii) to complete work in process, (b) to fail to obtain
third-party consents for access to any Collateral or to obtain (or if not
required by other law, to fail to obtain) governmental or third party consents
for the collection or disposition of the Collateral, (c) to fail to (i) exercise
collection remedies against account debtors or other persons obligated on the
Collateral or (ii) remove liens, encumbrances, or any adverse claims against the
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on the Collateral, directly or through the use of
collection agencies and other collection

 

10

--------------------------------------------------------------------------------


 

specialists, (e) to advertise dispositions of the Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as Debtors, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of the Collateral, whether or not the Collateral is of
a specialized nature, (h) to dispose of the Collateral by utilizing Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to disclaim disposition warranties, (k) to purchase
insurance or credit enhancements to insure Secured Party against risks of loss,
collection, or disposition of the Collateral or to provide to Secured Party a
guaranteed return from the collection or disposition of the Collateral, and (l)
to obtain the services of brokers, investment bankers, consultants, and other
professionals to assist Secured Party in the collection or disposition of any of
the Collateral. Debtors acknowledge (a) that the purpose of this section is to
provide a nonexhaustive list of examples of actions or omissions that would not
be commercially unreasonable in Secured Party’s exercise of its remedies and
(b) that other actions or omissions by Secured Party shall not be deemed
commercially unreasonable because of their omission from this section.  Nothing
in this section shall be construed to grant any rights to Debtors or to impose
any duties upon Secured Party that would not have been granted or imposed by
this agreement or by applicable law in the absence of this section.

 

14.           Marshalling.

 

Secured Party shall not be required to marshal any present or future collateral
security for the Obligations or to resort to such collateral security or other
assurances of payment in any particular order.  All of Secured Party’s rights
under this agreement and in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights,
however existing or arising.  To the extent that it lawfully may do so, Debtors
agree not to invoke any law relating to the marshalling of collateral which
might delay or impede the enforcement of Secured Party’s rights under this
agreement, or under any other instrument creating or evidencing any of the
Obligations, under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured.  To the
extent that it lawfully may do so, Debtors hereby irrevocably waive the benefits
of all such laws.

 

15.           Deposits.

 

Regardless of the adequacy of the Collateral, any deposits or other sums at any
time credited by or due from Secured Party to any Debtor may, at any time after
any Event of Default, be applied to the Obligations or may be set off against
liabilities on which such Debtor is liable as a primary obligor and may, at or
after the maturity thereof, be applied to or set off against liabilities on
which such Debtor is liable as a secondary obligor.

 

11

--------------------------------------------------------------------------------


 

16.           Waivers and Assents.

 

To the full extent permitted by law, but except as expressly provided otherwise
in this agreement, Debtors waive demand, notice, and protest of all instruments;
notice of acceptance of this agreement; notice of loans made, credit extended,
and collateral received or delivered; notice of all other actions taken by
Secured Party in reliance on this agreement; and all other demands and notices
of any description.  With respect both to the Obligations and the Collateral,
Debtors assent to any extension, postponement, or other indulgence; to any
substitution, exchange, or release of any Collateral; to the addition or release
of any person primarily or secondarily liable; to the acceptance of partial
payments; and to any settlement, compromise, or adjustment, all in such manner
and at such time or times as Secured Party decides advisable.  To the full
extent permitted by law, Secured Party shall have no duty as to the collection
or protection of the Collateral or any income therefrom; as to the preservation
of rights against prior parties; or as to the preservation of any rights
pertaining thereto.  Secured Party may exercise its rights with respect to the
Collateral without resort or regard to other sources of reimbursement for the
Obligations.  Secured Party shall not be deemed to have waived any of its rights
unless such waiver is given in writing and is signed by Secured Party.  No delay
or omission on the part of Secured Party in exercising any right shall operate
as a waiver.  No waiver shall arise from any course of conduct by Secured
Party.  A waiver on one occasion shall not be construed as a bar to, or waiver
of, any right on any future occasion.  All rights and remedies of Secured Party,
whether available by law or stated in this agreement or in any other instrument
or document, shall be cumulative, and all such rights and remedies may be
exercised singly, concurrently, or sequentially.

 

17.           Expenses; Proceeds of Collateral.

 

Debtors shall reimburse Secured Party on demand for any and all expenses,
including reasonable professional fees and reasonable legal fees, incurred or
paid by Secured Party in good faith in protecting or enforcing its rights under
this agreement (i) after notice to Debtors, if no Event of Default is then
outstanding, or (ii) after any Event of Default.  After deducting all such
expenses, the balance of any proceeds of collection or sale of the Collateral
shall be applied to the payment of principal, interest, and other sums due on
the Obligations in such order as Secured Party may determine, proper allowance
for interest on Obligations not then due being made, and any surplus shall be
paid as required by law.

 

18.           General.

 

A.            Any notices to a Debtor shall be effective (1) upon actual
delivery to Borrower’s principal office or (2) when sent by certified mail
(return receipt requested) to Borrower’s principal office.  In the case of
notice by certified mail, notice shall be deemed given on the third business day
after mailing.  Debtors agree that a single notice given to any of them at
Borrower’s principal office shall constitute notice to all Debtors for all
purposes.

 

12

--------------------------------------------------------------------------------


 

B.            Notices to Secured Party shall be effective (1) upon actual
delivery to Secured Party, to the attention of its Senior Loan Officer, 390 Main
Street, Worcester, Massachusetts 01608, or (2) on the third business day after
mailing by certified mail to such address.

 

C.            Copies of notices shall be sent to counsel as follows, but failure
to send such a copy shall not affect the validity of the notice:

 

Debtor:

 

Secured Party:

Andrew P. Strehle, Esq.

 

Dale R. Harger, Esq.

Brown Rudnick Berlack Israels LLP

 

Mountain, Dearborn & Whiting LLP

1 Financial Center

 

370 Main Street

Boston, MA 02111

 

Worcester, MA 01608

 

D.            Because this agreement has been negotiated and signed in
Massachusetts in reliance upon the applicability of Massachusetts substantive
law, the construction, validity, and performance of this agreement shall be
governed by the laws of Massachusetts, disregarding any law or doctrine that
might dictate the application of the law of another state except for Sections
9-301 through 9-307 of the Massachusetts UCC.  This agreement shall benefit the
parties’ successors and assigns and shall bind their successors and assigns. 
This agreement may not be amended, supplemented, or otherwise changed except by
a written instrument signed by both parties.  This agreement contains the entire
understanding of the parties, superseding all negotiations, representations, and
prior understandings with respect to the subject matter hereof.

 

E.             The defined terms “Loan Agreement” and “Guaranty Agreement” shall
include all future amendments, restatements, renewals, and replacements.

 

F.             All obligations of Debtors under this agreement shall be joint
and several.

 

19.           Jury waiver.

 

SECURED PARTY AND EACH DEBTOR WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY ACTION IN
WHICH SECURED PARTY AND ANY OF THE DEBTORS IS A PARTY.

 

20.           Organizational number.

 

Each Debtor represents that its “organizational number” for UCC purposes, if
any, is set forth on the attached Exhibit E.

 

13

--------------------------------------------------------------------------------


 

21.           Possible closures.

 

Secured Party agrees that Debtors may sell or close their existing restaurants
in New Jersey and Florida and may dissolve the entities that own and operate
such restaurants; such closures and dissolutions shall not be treated as a
violation of any provision of this agreement, and the net proceeds of the
disposition of the assets of such restaurants (a) shall be retained by Debtors
if no Event of Default is then outstanding or (b) shall be paid to Secured Party
to be applied to the Obligations in such manner as Secured Party decides
advisable if any Event of Default is then outstanding.  This agreement shall
continue in full force and effect nothwithstanding such dissolutions.

 

Signed as a sealed instrument April 14, 2005.

 

Witness:

 

 

Commerce Bank & Trust Company

 

 

 

 

By

 

 

 

Michael D. Thibeault

 

Senior Vice President

 

 

 

 

 

Boston Restaurant Associates, Inc.

 

 

 

 

By

 

 

 

George R. Chapdelaine, President

 

and Chief Executive Officer

 

 

 

 

 

Ocean, Inc.

 

 

 

 

By

 

 

 

George R. Chapdelaine,

 

President and

 

Chief Executive Officer

 

 

 

 

 

Fantail Restaurant, Inc.

 

 

 

 

By

 

 

 

George R. Chapdelaine,

 

President and

 

Chief Executive Officer

 

14

--------------------------------------------------------------------------------


 

 

Pizzeria Regina of Florida, Inc.

 

 

 

 

By

 

 

 

George R. Chapdelaine,

 

President and

 

Chief Executive Officer

 

 

 

 

 

Pizzeria Regina of Holyoke, Inc.

 

 

 

 

By

 

 

 

George R. Chapdelaine,

 

President and

 

Chief Executive Officer

 

 

 

 

 

Pizzeria Regina of Kingston, Inc.

 

 

 

 

By

 

 

 

 

 

George R. Chapdelaine,

 

President and

 

Chief Executive Officer

 

 

 

 

 

Pizzeria Regina of New Jersey, Inc.

 

 

 

 

By

 

 

 

George R. Chapdelaine,

 

President and

 

Chief Executive Officer

 

 

 

 

 

Pizzeria Regina Providence, Inc.

 

 

 

 

By

 

 

 

George R. Chapdelaine,

 

President and

 

Chief Executive Officer

 

15

--------------------------------------------------------------------------------


 

 

Boston Restaurant Associates

 

International, Inc.

 

 

 

 

By

 

 

 

George R. Chapdelaine,

 

President and

 

Chief Executive Officer

 

 

 

 

 

Polcari Enterprises, Inc.

 

 

 

 

By

 

 

 

George R. Chapdelaine,

 

President and

 

Chief Executive Officer

 

 

 

 

 

Polcari’s, Inc.

 

 

 

 

By

 

 

 

George R. Chapdelaine,

 

President and

 

Chief Executive Officer

 

 

 

 

 

Polcari’s of Salem New

 

Hampshire, Inc.

 

 

 

 

By

 

 

 

George R. Chapdelaine,

 

President and

 

Chief Executive Officer

 

 

 

 

 

Polcari’s of Woburn, Inc.

 

 

 

 

By

 

 

 

George R. Chapdelaine,

 

President and

 

Chief Executive Officer

 

16

--------------------------------------------------------------------------------